708 N.W.2d 496 (2006)
The State of Minnesota, by Hubert H. HUMPHREY, III, its then Attorney General, Appellant,
Blue Cross and Blue Shield of Minnesota, Plaintiff,
v.
PHILIP MORRIS USA, INC., Respondent,
R.J. Reynolds Tobacco Company, et al., Respondents,
Brown & Williamson Tobacco Corporation, et al., Defendants,
A.H. Hermel Candy & Tobacco Co., et al., intervenors, Respondents,
Counsel of Independent Tobacco Manufacturers of America, intervenor, Respondent,
Commonwealth Brands, Inc., intervenor, Respondent.
No. A05-2540.
Supreme Court of Minnesota.
January 19, 2006.

ORDER
Based upon all the files, records and proceedings herein,
*497 IT IS HEREBY ORDERED that the petition of the State of Minnesota for accelerated review filed in the above-entitled matter be, and the same is, granted. The petitioner shall proceed as the appellant. Appellant's brief shall be served and filed 21 days from the date of this order; respondents' briefs shall be served and filed within 21 days after service of appellant's brief; a reply brief, if any, shall be served and filed within 7 days after service of the last respondent's brief. Briefs shall be served and filed in the quantity and form contained in Minn. R. Civ.App. P. 131 and 132. The case will be placed on the April 2006 calendar for argument before this court.
BY THE COURT:
/s/Russell A. Anderson
Chief Justice
HANSON, J., took no part in the consideration or decision of this case.